DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed August 9, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-2 and 5-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  a channel positioned beneath the water outlet and a condensate outlet on a bottom surface of the channel, the air outlet being positioned along a longitudinal axis of the chamber proximate a midpoint of a length of the channel.  
	Claim 20: a channel positioned beneath the water outlet; a condensate outlet extending downwardly and outwardly from a bottom surface of the channel; and a helical blade having a first end and a second end, and positioned within the chamber between the air inlet and the air outlet, wherein a first end surface of the helical blade defines a first plane that extends substantially vertically within the chamber, a second end surface defines a second plane that extends substantially vertically within the chamber, an interior edge of the helical blade defines a central aperture that extends along a longitudinal axis of the chamber, and an exterior edge of the helical blade extends along an interior surface of the chamber.  
	The closest prior art is the Pantow reference.  The Pantow reference fails to disclose all of the features of amended claim 1 and independent claim 20.  Furthermore, there is no suggestion or teaching in any of the located reference to arrive at the language of amended claim 1 or independent claim 20 either alone or in combination with the Pantow reference.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747